DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group 1, claims 21 and cFNDC3B in the reply filed on 11/30/2021is acknowledged.  The traversal is on the ground(s) that the response asserts the searching of group 1 will likely overlap with the other groups.  This is not found persuasive because the instant application is a national stage entry of the PCT.  Thus the application is examined on unity of invention which is lacking as detailed in the restriction requirement. 
Applicant in the restriction requirement was requested to elect one or a combination of circRNA.  Applicant elected a single circRNA.  Claim 22 requires 2 and thus is beyond the scope of the elected species. 
Claims 22-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/30/2021.
Priority
The instant application was filed 12/02/2019 is a national stage entry of PCT/EP2018/064487 and has an international filing date: 06/01/2018 and claims foreign priority to EP17174174.7 , filed 06/02/2017.
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. EP17174174.7, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically searching and review of the priority document did not reveal support  or antecedent basis for   cEXOC6B (hsa_circ_0009043) cLAMA2- 2, cPLCE1 (hsacirc_0019223) and cPRDM5 (hsacirc_0005654).  Thus the instant claims are being given priority to the filing of the PCT 6/1/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2019 is being considered by the examiner.
Drawings
The drawings are objected to because Figure 25 contain nucleic acid sequences. 37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  The claims/specification should be amended to be consistent with 37 CFR 1.821 (d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
the figures are not labeled consistent with 37 CFR 1.84 (u) (1) which requires, “The different views must be numbered in consecutive Arabic numerals, starting with 1,independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation  “FIG. ” Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation  “FIG. ” must not appear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (for example 0098 PGPUB). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	The incorporation of essential material in the specification by reference to a reference other than an unpublished U.S. application, foreign application or patent, or to a publication  is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(f).
The attempts to incorporate subject matter into this application by reference to the circBase ( http://circbase.org/) database are ineffective because the databases are not US Patents or published patent applications.  The attempt to incorporate subject matter into this application by reference to hsa-Circ_ number is ineffective because incorporation by reference under rule 1.57 requires that the incorporation be expressly presented in the specification to be effective.  The rule defines essential and 
Thus while the instant specification provides intent to incorporate by reference by the claiming the hsa_circ_0006156 or other recited has_circ_number, the sequence is not uniquely identified, absent secondary considerations.
Claim Objections
Claim 21  objected to because of the following informalities:  
Claim 21 is objected to as it recites “cFNDC3B, cBPTF, cEXOC6B , cLAMA2- 2, cPLCE1 and cPRDM5” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
 Appropriate correction is required.
Improper Markush Group
Claims 21 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  See MPEP § 803.02.
 	Here each species is considered to be a method for diagnosing heart failure and/or predicting the clinical evolution of heart failure.  
 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on detection of different nucleic acid .  Each nucleic acid that could be detected is itself located in a separate region of the genome and has its own structure.  The nature of nucleic acid RNA is that they are differences within cells of the body. The nucleic acid RNA markers recited in the instant claims, and the methods which detect them, do not share a single structural similarity since each consists of a different nucleotide sequence that occurs at a different location on human genome.  The only structural similarity present is that all detected positions are part of nucleic acid molecules.  The fact that the markers comprise nucleotides per se does not 
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Incorporation by Reference
Claims 21 are rejected under 35 U.S.C. 112, 1st paragraph, as based on the disclosure is not enabling.   The context of hsa_ circ-RNA disclosed in the specification is critical or essential for the practice of the invention by the use of rs20455.
MPEP 608.01 (p)[R-2] states that “While the prior art setting may be mentioned in general terms, the essential novelty, the essence of the invention, must be described in such details, including proportions and techniques, where necessary, as to enable those persons skilled in the art to make and utilize the invention.”  
The claims recite “(has_circ_0006156), (hsa_circ_0000799), (hsa_circ_0009043) (has_circ_0019223) and (hsacirc_0005654”.  The recitation of has_circ_numbers constitutes an attempt to incorporate by reference to the has_circ_ numbers the subject matter which is contained within the recited circBase ( http://circbase.org/) database.  This recitation constitutes an improper incorporation by reference of essential material since it is material that is necessary to describe the claimed invention.  Essential material may not be incorporated by reference to non-patent publications (MPEP 608.01)(p).  
Therefore, the claims are rejected for failure to comply with the enablement requirement because the specification fails to provide essential subject matter for the 
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
method for detecting circular RNA comprising determining the expression of one or more circular RNAs (circRNAs) selected from cFNDC3B  in a blood sample.
, does not reasonably provide enablement for diagnosing any heart failure by use of any sample from any species based on cFNDC3B expression.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:

	Thus the claims encompass any patient of any species.
	The claims encompass determining expression of the recited markers in any sample from any tissue of any species.
	Further the claim encompasses anything that can be considered “cFNDC3B (hsacirc_0006156), cBPTF (hsacirc_0000799), cEXOC6B (hsa_circ_0009043) cLAMA2- 2, cPLCE1 (hsacirc_0019223) and cPRDM5 (hsacirc_0005654)” by any standard.
	Further the claim encompasses diagnosis  or prediction of clinical evolution “based thereon.”
The amount of direction or guidance and the Presence and absence of working examples.
The specification teaches, “The term "clinical evolution", "clinical course", or "disease outcome" as used herein refers to how a certain disease or condition behaves over time. An unfavourable clinical evolution or poor clinical outcome of the condition as taught herein may generally 15encompass no recovery, worsening or aggravating of the general health and/or the condition and more particularly resulting in death of the 
The specification teaches, “The term "subject" or "patient" as used herein typically denotes humans, but may also encompass reference to non-human animals.” (page 13)
The specification on page 15 asserts the inventors have identified “novel circRNAs.”  The specification on page 16 recites the claimed circ-RNA relative to chromosome position, but does not teach the database or build the chromosomes reference.  Furth the specification has_circ_XXXXXX reference the http://circbase.org database indicating it is continually updated(page 16) .  Thus the specification does not teach the sequence of the recited circRNA.  
The specification on the bottom of page 16 indicates that host genes may have more than one circRNA.  The specification identifies some of these by chromosome location but does not teach the build or database from which the chromosomal position is referencing.  
The specification teaches cFNDC3B can be detected in blood.(page 18).
The specification in example 1 teaches cardiac biopsies of 21 explanted failing hears and 5 non-failing hearts.  

The specification teaches table 1 presents 17 circRNA that are expressed in blood or heart and are associated with heart failure.  (bottom page 37).  The only circRNA from the claims recited in table 1 is cFNDC3B.  The specification further teaches cFNDC3B can be detected in blood (figure 17c), but based on the teachings of the specification this is limited to subjects with cardiac arrest, which is different than heart failure.   The specification in 17 a and 17 b that reads of cFNDC3B in DCM and ICM overlap with control subject (apparently heart biopsy).  
In example 2 the specification teaches Cardiac biopsies were obtained from 43 explanted failing hearts and 23 non-failing control hearts.
The specification teaches, “The expression of circular FNDC3B was slightly higher than its host linear gene in all human cardiac biopsies (Figure 28A-B). The ratio of circular over linear FNDC3B was not increased in HF (i.e., in DCM or ICM samples) (Figure 28C). The increase of circFNDC3B in DCM compared to controls was validated by qPCR in the large cohort study (Figure 28D).” (page 41).  Thus the specification teaches the expression of circular FNDC3B was slightly higher than its host linear gene in all human cardiac biopsies (Figure 28A-B). The ratio of circular over linear FNDC3B was not increased in HF (i.e., in DCM or ICM samples) (Figure 28C). The increase of circFNDC3B in DCM compared to controls was validated by qPCR in the large cohort study (Figure 28D). was not increased in all heart failure.  
The specification concludes by asserting, “Conclusion 6 circRNAs, namely cBPTF, cEXOC6B, cFNDC3B, cLAMA2-2, cPLCE1 and cPRDM5, were identified with 
The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable.
The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Saito-Hisaminato et al. (DNA research (2002) volume 9, pages 35-45) teaches that gene expression is not predictable across different human tissues.

May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
Liu (Int Heart J 2021; 62: 1387-1398) teaches, “Circ-FNDC3B was highly expressed in AAA tissues and Ang-II-treated VSMCs.”  Liu teaches, “CircRNA fibronectin type III domain containing 3B (circ-FNDC3B, circBase ID: hsa_circ_ 0006156), generated by the back-splicing of exons 5 and 6 of FNDC3B mRNA, was established as a potent onco- genic driver of papillary thyroid cancer and gastric cancer. 
Garikipat (NATURE COMMUNICATIONS | (2019) 10:4317) teaches,” Here we report identification of circRNA transcripts that are differentially expressed in post myocardial infarction (MI) mouse hearts including circFndc3b which is significantly down-regulated in the post-MI hearts. Notably, the human circFndc3b ortholog is also significantly down-regulated in cardiac tissues of ischemic cardiomyopathy patients.”
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between expression of any of the recited marker circular RNA in any sample from any species and clinical evolution or diagnosis of heart failure.   Experimentation would be replete with unpredictable trial and error analysis because the  teachings of the specification are limited to a cFNDC3B in cardiac biopsies are associated with DCM.   The specification does not teach a correlation of cFNDC3B  in any other sample with heart failure or any correlation with clinical evolution.  The art demonstrates cFNDC3B is also correlated with aortic aneurysms and  or is down regulated in ischemic cardiomyopathy which appears to conflict with the applicants findings , one of skill in the art would have to recruit an enormous population of ethnically diverse patients of the recited diseases and disease-free controls and determine the association of the any expression of the circular RNA recited with the recited diseases.  .  One of skill in the art would thus have to determine any of the 
	Further it would be unpredictable to extrapolate the findings of the instant specification to any other species as the art demonstrates different genes have different functions due to different evolutionary pressures.
	Further it would be unpredictable to extrapolate the findings of with respect to cardiac biopsies as the art demonstrates that different genes are differentially expressed in different tissues.  Thus it would be unpredictable to extrapolate the findings of one tissue to another without evidence of such a correlation.  
	 Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation to determine if expression of cFNDC3B in any sample from any species can diagnose or predict clinical evolution of heart failure.
Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
Written Description
5.	Claim 21 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
The rejected claim 21 encompass any circular RNA that can broadly be identified by the recitation of “cFNDC3B (hsacirc_0006156), cBPTF (hsacirc_0000799), cEXOC6B (hsa_circ_0009043) cLAMA2- 2, cPLCE1 (hsacirc_0019223) and cPRDM5 (hsacirc_0005654) in any subject in any sample from any tissue of any species for diagnosing or predicting clinical evolution of heart failure.   The claims do not set forth any structural requirements for “cFNDC3B (hsacirc_0006156), cBPTF (hsacirc_0000799), cEXOC6B (hsa_circ_0009043) cLAMA2- 2, cPLCE1 (hsacirc_0019223) and cPRDM5 (hsacirc_0005654). 
When the claims are analyzed in light of the specification, the invention encompasses an enormous number of nucleotide molecules.  The specification teaches  on [age 13 teaches a subject includes non-human animals.  The specification further teaches a sample or biological sample includes any biological species obtained from any subject (page 13).  Thus any sample and any subject encompass an enormous genus.
The specification on page 15 asserts the inventors have identified “novel circRNAs.”  The specification on page 16 recites the claimed circ-RNA relative to chromosome position, but does not teach the database or build the chromosomes reference.  Furth the specification has_circ_XXXXXX reference the http://circbase.org database indicating it is continually updated(page 16) .  Thus the specification does not teach the sequence of the recited circRNA.  
The specification on the bottom of page 16 indicates that host genes may have 
The specification teaches cFNDC3B can be detected in blood.(page 18).
The specification in example 1 teaches cardiac biopsies of 21 explanted failing hears and 5 non-failing hearts.  
The specification teaches blood samples from 50 patients after resuscitation from out of hospital cardiac arrest.  
The specification teaches table 1 presents 17 circRNA that are expressed in blood or heart and are associated with heart failure.  (bottom page 37).  The only circRNA from the claims recited in table 1 is cFNDC3B.  The specification further teaches cFNDC3B can be detected in blood (figure 17c), but based on the teachings of the specification this is limited to subjects with cardiac arrest, which is different than heart failure.   The specification in 17 a and 17 b that reads of cFNDC3B in DCM and ICM overlap with control subject (apparently heart biopsy).  
In example 2 the specification teaches Cardiac biopsies were obtained from 43 explanted failing hearts and 23 non-failing control hearts.
The specification teaches, “The expression of circular FNDC3B was slightly higher than its host linear gene in all human cardiac biopsies (Figure 28A-B). The ratio of circular over linear FNDC3B was not increased in HF (i.e., in DCM or ICM samples) (Figure 28C). The increase of circFNDC3B in DCM compared to controls was validated by qPCR in the large cohort study (Figure 28D).” (page 41).  Thus the specification teaches The expression of circular FNDC3B was slightly higher than its host linear gene 
The specification concludes by asserting, “Conclusion 6 circRNAs, namely cBPTF, cEXOC6B, cFNDC3B, cLAMA2-2, cPLCE1 and cPRDM5, were identified with reproducible associations with HF, and are therefore key biomarkers for the diagnosis of HF and/or predicting the clinical evolution of HF in a patient.” (page 42).  The specification has demonstrated the elected circRNA is not correlated with all heart failure.  Further the specification has failed to provide any evidence that cFNDC3B in any sample other than heart biopsies is associated with DCM.  
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been disclosed.  The instant specification teaches does not teach the sequence of any of the circular RNA.   The specification does not set forth any structural limitations for circular RNA other than they are circular.  The specification as discussed above teaches specification has demonstrated the elected circRNA is not correlated with all heart failure.  Further the specification has failed to provide any evidence that cFNDC3B in any sample other than heart biopsies is associated with DCM.  .  The specification does not teach any sequences of any circRNA.  
Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (e.g. other nucleotide sequences or positions with in a specific gene or nucleic acid), specific features and 
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the 
The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Saito-Hisaminato et al. (DNA research (2002) volume 9, pages 35-45) teaches that gene expression is not predictable across different human tissues.
	The unpredictability of correlating gene expression level to any phenotypic quality is taught in the prior art of Wu (Journal of Pathology, 2001, volume 195, pages 53-65).  Wu teaches that gene expression data must be interpreted in the context of other biological knowledge, involving various types of 'post genomics' informatics, including gene networks, gene pathways, and gene ontologies (p.53, left col.).  The reference indicates that many factors may be influential to the outcome of data analysis, and teaches that expression data can be interpreted in many ways.  The conclusions that can be drawn from a given set of data depend heavily on the particular choice of data analysis.  Much of the data analysis depends on such low-level considerations as normalization and such basic assumptions as normality (p.63 - Discussion).  The prior 
May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
Liu (Int Heart J 2021; 62: 1387-1398) teaches, “Circ-FNDC3B was highly expressed in AAA tissues and Ang-II-treated VSMCs.”  Liu teaches, “CircRNA fibronectin type III domain containing 3B (circ-FNDC3B, circBase ID: hsa_circ_ 0006156), generated by the back-splicing of exons 5 and 6 of FNDC3B mRNA, was established as a potent onco- genic driver of papillary thyroid cancer and gastric cancer. 11,12) Overexpression of circ-FNDC3B was also found in aortic tissues of patients with AAA.”
Garikipat (NATURE COMMUNICATIONS | (2019) 10:4317) teaches,” Here we report identification of circRNA transcripts that are differentially expressed in post myocardial infarction (MI) mouse hearts including circFndc3b which is significantly down-regulated in the post-MI hearts. Notably, the human circFndc3b ortholog is also significantly down-regulated in cardiac tissues of ischemic cardiomyopathy patients.”
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 
	The skilled artisan cannot envision the detailed chemical structure of the encompassed nucleic acids (NDC3B (hsacirc_0006156), cBPTF (hsacirc_0000799), cEXOC6B (hsa_circ_0009043) cLAMA2- 2, cPLCE1 (hsacirc_0019223) and cPRDM5 (hsacirc_0005654) )regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993), and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The current situation is a definition of the compound solely based on its functional utility, as a polymorphism, without any definition of the particular circular RNA claimed.
	Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan 

In the instant application, the provided information regarding nucleic acidFNDC3B (hsacirc_0006156), cBPTF (hsacirc_0000799), cEXOC6B (hsa_circ_0009043) cLAMA2- 2, cPLCE1 (hsacirc_0019223) and cPRDM5 (hsacirc_0005654) in any subject in any sample from any tissue of any species to diagnose or predict clinical evolution does not constitute an adequate written description of the broad subject matter of the claims, and so one of skill in the art cannot envision the detailed chemical structure of the nucleic acids encompassed by the claimed circular RNA.  Adequate written description requires more than a statement that nucleic acids with a particular quality are part of the invention and reference to a potential method for their identification.  The nucleic acid sequence is required.
In conclusion, the limited information provided regarding “FNDC3B (hsacirc_0006156), cBPTF (hsacirc_0000799), cEXOC6B (hsa_circ_0009043) cLAMA2- 2, cPLCE1 (hsacirc_0019223) and cPRDM5 (hsacirc_0005654) in any subject in any sample from any tissue of any species for diagnosis of heart failure or predicting clinical evolution  is not deemed sufficient to reasonably convey to one skilled in the art nucleic acid molecules claimed.
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites, “cFNDC3B (hsacirc_0006156), cBPTF (hsacirc_0000799), cEXOC6B (hsa_circ_0009043) cLAMA2- 2, cPLCE1 (hsacirc_0019223) and cPRDM5 (hsacirc_0005654).”   The metes and bounds of the claim are unclear if the limitation in parenthesis is a limitation of the claim, preferred embodiment, etc.  This rejection can easily be overcome by deleting the information in the parenthesis.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and mental step without significantly more. The claim(s) recite(s) the abstract idea or mental step of diagnosing heart failure and/or predicting the clinical evolution based thereon.  This judicial exception is not integrated into a practical application because no steps depend from or otherwise integrate the judicial exception. The claim(s) does/do not include additional elements that are sufficient to 
Claim analysis
The instant claim 21 is directed towards a method for diagnosing heart failure and/or predicting the clinical evolution of heart failure in a patient in vitro or ex vivo comprising determining the expression of one or more circular RNAs (circRNAs) selected from cFNDC3B (hsacirc_0006156), cBPTF (hsacirc_0000799), cEXOC6B (hsa_circ_0009043) cLAMA2- 2, cPLCE1 (hsacirc_0019223) and cPRDM5 (hsacirc_0005654) and diagnosing heart failure and/or predicting the clinical evolution based thereon.  The correlation diagnosing or predicting step is a mental step (or abstract idea) and a natural correlation or phenomena.  T
The determining level of expression does not require analysis of a sample and thus broadly encompasses reading a report on expression of marker.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  
With regards to claim 21, the claim recites, “determining the expression of one or more circular RNAs (circRNAs) selected from cFNDC3B (hsacirc_0006156), cBPTF nd paragraph teaches determining is an alternative to establishing or making a prediction.   Thus the broadest reasonable interpretation is reading a report.  
Further claim 21 recites, “diagnosing heart failure and/or predicting the clinical evolution based thereon.”  This is a natural correlation of the expression of the recited markers and diagnosis and or clinical evolution.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claim requires no additional steps.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No, as the claim provides no steps that provide limitations that are significantly more as detailed above.  
Thus the claim does not provide additional steps which are significantly more.
The art of Hsiao (Cancer Research (2017, March 1) volume 77, pages 2239-2350), Rybak-Wolf(Molecular Cell 58, 870–885, June 4, 2015) and Salzman (Trends in Genetics (2016) volume 32, pages 309-316), Devaux(European Journal of Heart Failure(2017) volume 19, pages 701-709), Dimmeler (EP3054017A),  demonstrate detection of circular RNA are routine and conventional.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.